 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                              Case No.: 2:20-cv-00214-JAD-NJK
     Hadari Stallworth,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     Pirih, et al.,
 8
                        Defendants
 9
10             Plaintiff Hadari Stallworth brings this civil-rights case under § 1983 for events he alleges
                                                                   1
11 occurred while he was detained at Clark County Detention Center. On March 8, 2021, the
12 magistrate judge ordered Stallworth to file an updated address and a non-prisoner application to
                                                           2
13 proceed in forma pauperis with the court within 30 days. The magistrate judge expressly
14 warned him that his failure to timely comply with the order could result in the dismissal of this
        3
15 case. The deadline has passed, and Stallworth has not filed an updated address or a non-
16 prisoner application to proceed in forma pauperis.
17             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
19 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
20 failure to obey a court order, or failure to comply with local rules. In determining whether to
21
22   1
         ECF No. 1-1 (complaint).
23   2
         ECF No. 4 (order).
24
     3
         Id.
25
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26
     5
27   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
28 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Stallworth was warned that his
13 case would be dismissed without prejudice if he failed to update his address and file a non-
14 prisoner application to proceed in forma pauperis within 30 days. 9 So, Stallworth had adequate
15 warning that his failure to update his address and file a non-prisoner application to proceed in
16 forma pauperis would result in this case’s dismissal.
17            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
18 prejudice based on Stallworth’s failure to file an updated address and a non-prisoner application
19 to proceed in forma pauperis in compliance with this court’s March 8, 2021, order; and
20
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 4 (order).
                                                        2
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
 3
           Dated: May 6, 2021
 4
 5                                                ________________________________
                                                  U.S. District Judge Jennifer A. Dorsey
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
